Citation Nr: 0002354	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  91-23 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for residuals of a 
right great toe injury.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1967 to May 1970 
and from December 1980 to December 1982.  He was a member of 
the National Guard and Army Reserve between his two periods 
of active service and also, subsequent to his second period 
of active service, indicating periods of active duty for 
training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  The veteran's case was remanded for additional 
development in January 1995.  The case is again before the 
Board for appellate review.

The Board notes that the veteran had sought entitlement to 
service connection for a bilateral hearing loss and tinnitus 
when the case was before the Board in 1995.  The Board also 
notes that, while the veteran's case was in a remand status, 
he was granted service connection for bilateral hearing loss 
and tinnitus in August 1999.  The veteran's representative 
submitted a VA Form 646, dated in October 1999, which 
indicated that the August 1999 rating decision was considered 
to be a complete grant of benefits sought in regard to those 
issues.  As the veteran has not submitted a notice of 
disagreement in regard to the rating action, the Board does 
not have jurisdiction over those issues.  Grantham v. Brown, 
114 F.3rd 1156, 1159 (1997).


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
residuals of a right great toe injury, is not supported by 
cognizable evidence demonstrating that the claim is plausible 
or capable of substantiation.

2.  Medical opinion from Colonel Schaub in 1985 and statement 
from VA examiner in January 1997 related the veteran's back 
disorder to service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of a great toe injury is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a back disorder is well grounded.  38 U.S.C.A. §§ 1110, 
1131, 5107; 38 C.F.R. §§ 3.6, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right Great Toe

The veteran is seeking service connection for residuals of a 
great toe injury.  The legal question to be answered 
initially is whether the veteran has presented evidence of a 
well-grounded claim; that is, a claim that is plausible.  If 
he has not presented a well-grounded claim, his appeal must 
fail with respect to this claim and there is no duty to 
assist him further in the development of this claim.  
38 U.S.C.A. § 5107(a).  As will be explained below, the Board 
finds that this claim is not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service; or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty, in 
the active military, naval, or air service.  38 U.S.C.A. §§ 
1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.306(a) (1999).  
The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24) (West 1991); 38 C.F.R. § 3.6(a) (1999).  See Biggins 
v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  Active duty 
for training is defined, in part, as "full-time duty in the 
Armed Forces performed by Reserves for training purposes."  
38 U.S.C.A. § 101(22) (West 1991).

The definition under 38 U.S.C.A. § 101(24) makes a clear 
distinction between compensating a veteran for disabilities 
incurred or aggravated on active duty and disabilities 
incurred or aggravated on active duty for training.  For a 
veteran to receive disability compensation for an injury or 
disease incurred on active duty for training, the disability 
must occur or be aggravated during the active duty for 
training.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In this case, the veteran served on active duty from June 
1967 to May 1970.  The service medical records from that 
period of service are negative for any indication of a great 
toe injury.  Copies of physical examinations for the period 
from July 1976 to September 1978 do not reflect any 
information pertaining to an injury to the right great toe.  
However, an Air Force Form 348, dated April 23, 1979, 
reported that the veteran suffered an injury to his right 
foot while jogging at March Air Force Base (AFB) during 
"activity."  The preliminary diagnosis was probable torn 
tendon in the right foot with numbness of the right great toe 
from the tip to the middle of the foot.  Several SMR entries, 
dated in April and May 1979 reflect authorized treatment for 
complaints of right foot and right leg pain.  A review of 
physical examination reports for the period from November 
1979 to October 1989 indicates a reference to the April 1979 
injury but does not reveal any mention of any ongoing 
problems with the right great toe.  At the latest examination 
of record in October 1989, the veteran stated that he was in 
excellent health and did not indicate any foot problems on 
his Report of Medical History.

The Board notes that there is no indication from the 
available records as to whether the veteran was serving on 
active duty for training (ADT ) or inactive duty (IDT) at the 
time of the April 1979 injury.  However, review of the 
associated medical documents reflects that medical treatment 
was authorized for the veteran due to his injury.  
Accordingly, the Board finds that he suffered an injury to 
his right great toe while performing active military service.  
There is no need to differentiate between ADT or IDT as it 
was an injury.  Injuries are covered for consideration of 
service connection under either setting.  38 C.F.R. § 3.6.

The veteran filed his claim for service connection for 
residuals of a right great toe injury in January 1990.  He 
indicated on his claims form that he had received treatment 
for his toe at the VA medical center (VAMC) in Portland, 
Oregon, in 1981.  

The veteran was afforded a VA orthopedic examination in May 
1990.  He gave a history of injury to his right great toe in 
1980 with residual numbness for one year.  He related that 
the numbness was entirely resolved, that his right great toe 
was "entirely normal, back to its baseline, no pain, and no 
disability."  The veteran complained about recurring back 
pain but related that he was able to play limited amounts of 
racquet ball.  Physical examination of the right great toe 
was reported to be entirely normal.  There was no motor, 
sensory or other deformity noted.  The examiner's diagnosis 
was history of right great toe injury, without residual.  

In reviewing the evidence of record the Board finds that the 
veteran did suffer an injury involving his right great toe 
during active military service in April 1979.  There is no 
evidence to support a finding of an injury prior to that 
date, or a finding of an injury or aggravation of the 1979 
injury subsequent to April 1979.  Further, the veteran has 
not contended that he has received any additional treatment 
for the prior injury so that there are any missing pertinent 
records.

The veteran contends that service connection should be 
granted for residuals of a injury to  his right great toe.  
However, the objective evidence of record demonstrates that 
the veteran does not have a current disability involving his 
right great toe.

The Board has reviewed the other medical evidence of record 
consisting of VA treatment records for the period from 
January 1989, VA examination reports for unrelated 
complaints, dated in 1997, 1998 and 1999, as well as private 
treatment records from Kaiser Sunnyside.  The VA treatment 
records reflect counseling provided to the veteran for weight 
loss.  The Board notes that the veteran's SMRs contain what 
appears to be VA treatment records dated in April and May 
1979 and previously discussed.  The VA examination reports 
relate to the veteran's hearing loss and tinnitus 
disabilities and contain no information pertinent to his 
right great toe, to include any complaints of a current 
problem.  Finally, the Kaiser records relate to the veteran's 
back problems, primarily dealing with his laminectomy in 
1987.  Those records reflect complaints of some shooting pain 
in the "left" great toe but nothing involving the right 
great toe.  A neurosurgery clinic note, dated in October 
1987, reported a history, as related by the veteran, of him 
jumping into a hole during an Army Reserve exercise and 
injuring his back and having toe numbness.  The note further 
recorded that the numbness had since resolved.  In short, no 
medical or other competent evidence showing that he currently 
has a disability related to residuals of a right great toe 
injury has been presented.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

The only evidence the veteran has offered in support of his 
claim is contained in his January 1990 claim for 
compensation.  While the veteran is certainly capable of 
providing evidence of symptomatology, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge..."  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Causative factors of a disease, such 
as arthritis, amount to a medical question; only a 
physician's opinion would be competent evidence.  Gowen v. 
Derwinski, 3 Vet. App. 286, 288 (1992).  Therefore, without 
competent evidence linking the veteran's current disorder to 
service this claim must be denied as not well grounded.

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the veteran 
has submitted no medical or other competent evidence to 
support his claim that he currently suffers from any 
residuals of a right great toe injury in 1979, the Board 
finds that he has not met the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claims are well grounded.  
38 U.S.C.A. § 5107.  Hence, the benefits sought on appeal are 
denied.  

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).

II.  Back Disability

The veteran is also claiming service connection for a back 
disability.  In that regard, the veteran's case has been 
remanded on two occasions in an attempt to obtain complete 
records involving both personnel actions and medical 
treatment.  To date, the efforts have not been successful.  
The Board also notes that the veteran has been requested, on 
several occasions to supply crucial information relative to 
his claim and he has failed to do so.  This also includes his 
failure to report to a January 1997 VA orthopedic examination 
that was specifically rescheduled for the veteran after he 
forgot to report for a December 1996 appointment.

A review of the available medical records does reflect that 
the veteran was provided military treatment for complaints of 
back pain.  The Board notes that the veteran has alleged 
different periods of treatment for his back pain.  At the 
time of his claim filed in 1983, the veteran said that he 
received treatment in November and December 1982 while 
serving on active duty with the Air Force.  At the time of 
his claim in 1990, the veteran said that he received 
treatment while in the California National Guard in 1976 to 
1977.  

The veteran has submitted copies of his SMRs that clearly 
show multiple treatments related to back complaints during 
his period of active duty from December 1980 to December 
1982.  Included in the records submitted by the veteran are 
treatment records dated in March 1985 that reflect treatment 
provided for back pain during a period of active duty for 
training.  Included in his SMRs is an undated Report of 
Consultation by a Colonel J. Stephen Schaub, M. D., written 
on a Kaiser Permanente form.  (The Board notes that the 
report was probably completed in 1985 as it referred to the 
veteran as being 35 years old and he was born in 1949 and 
discussed a 1985 injury.)  The report noted a history of a 
back injury in 1982.  It also noted no further trouble until 
March 1985.  The impression was low back pain with left 
sciatica and probable herniated nucleus pulposus at L3-4, or 
L4-5.  The examiner further stated that the problem occurred 
in the line of duty during active duty status (initial 
episode) and was aggravated during an annual training status 
(current episode).  The veteran underwent a laminectomy in 
October 1987 for a herniated disc at L4-5.  

Finally, as noted previously, the veteran was scheduled for a 
VA orthopedic examination in January 1997 but failed to 
report.  The examiner reviewed the available evidence in the 
claims file and offered an opinion relating to etiology of 
the veteran's back complaints.  In short, the examiner found 
that 25 percent of the veteran's "present difficulty" was 
attributable to his various episodes of back difficulty in 
the military.  

In light of the evidence of record indicating treatment for 
back problems in service, the comments provided by Colonel 
Schaub and the comments provided by the 1997 VA examiner, the 
Board finds the veteran's claim for service connection for a 
back disorder to be well grounded.  However, additional 
development is necessary before the issue can be fairly 
adjudicated and VA has a duty to assist the veteran in the 
further development of his claim.  Morton v. West, 12 Vet. 
App. 477 (1999).


ORDER

Service connection for residuals of a right great toe injury 
is denied.

The veteran's claim for service connection for a back 
disorder is well grounded.


REMAND

The Board notes that the veteran's case has been remanded on 
two prior occasions and regrets that this issue must yet 
again be remanded.  However, the veteran bears some 
responsibility in the problems associated with developing 
this claim.  He has failed to provide requested evidence and 
failed to report for scheduled examinations that would be 
beneficial in a fair adjudication of his claim.  He is 
advised that the VA's duty to assist is not a one way street 
and his failure to provide assistance where needed could have 
a negative impact on his claim.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Moreover, the veteran's failure to 
report for any future scheduled VA examination could result 
in the adjudication of his claim based upon the evidence of 
record.  38 C.F.R. § 3.655(b) (1999).

Past remands have concentrated on attempting to obtain both 
medical and personnel records for the veteran.  The Board 
notes that requests for records have been made to the State 
of California, and State of Oregon National Guards with no 
reply from California and negative results from Oregon.  
Further, requests for records from the Army Reserve Personnel 
Center in St. Louis, Missouri, have gone unanswered.  
However, the Board is aware that the address used to request 
records from the California National Guard has been changed.  
In addition, the Board has learned that the Oregon National 
Guard does have records for the veteran.  The prior negative 
search was likely the result of the searcher relying on a 
computer data base indexed to records after 1987.  The 
veteran's service in the Oregon National Guard occurred prior 
to that time.  Finally, there is no indication in the record 
to show that the veteran is not currently serving in either 
the National Guard or Army Reserve and that his records are 
available on a local basis.  Material contained in the SMRs 
reflects ongoing evaluations and waiver requests into 1991.  
Accordingly, the veteran must be contacted and he must 
furnish information relative to his exact military status.  
The latest military records reflect the veteran's status as a 
Sergeant First Class which is indicative of a sufficient rank 
to be able to assist the RO in obtaining the necessary 
information.

Finally, the Board has found the veteran's claim of 
entitlement to service connection for a back disorder to be 
well grounded for the reasons specified in the Reasons and 
Bases section of this decision.  However, the Board also 
notes that the veteran's most recent military physical 
examination of record, dated in October 1989 reflected no 
problems with his back and could be interpreted to show that 
he does not have a current disability.  Therefore, it is 
extremely important for the veteran to enable the RO to 
obtain all of his SMRs, especially those subsequent to his 
1987 surgery, and to report for a VA examination.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be contacted and 
requested to provide information relative 
to his current military status.  If he is 
still involved in the National Guard or 
Army Reserve, the veteran must provide 
information on how to contact the 
appropriate unit to obtain all pertinent 
records, both personnel (detailing his 
dates of ADT/IDT) and medical.  The 
veteran should be requested to provide 
any release necessary to obtain the 
records. 

2.  After obtaining the necessary 
authorization from the veteran, the RO 
should request the veteran's National 
Guard records from the following sources:

Headquarters, California Army National 
Guard, 9800 Goethe Road, Attn:  Military 
Personnel, Sacramento, CA 95826.  Both 
Air and Army National Guard records 
should be requested.

Oregon Military Department, Headquarters 
Oregon National Guard, Attn:  Wendy 
Yoder, 1776 Militia Way, P. O. Box 14350, 
Salem, OR 97309-5047.  Again both Air and 
Army National Guard records should be 
requested, to include any DD 214s issued.  

3.  The veteran should be requested to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, both VA and 
private, who may possess additional 
records pertinent to his claim.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified which have not been previously 
secured.

4.  After having obtained the additional 
evidence requested, if any, the veteran 
should be afforded a VA examination to 
determine the nature and etiology of any 
back disability.  All necessary tests and 
studies deemed appropriate by the 
examiner should be performed.  The 
examiner is requested to review the 
claims folder to specifically include the 
service medical records, VA examination 
report from January 1997, private 
treatment records, and any additional 
records secured.  Based on this review 
and the clinical findings contained in 
the VA examination report, the examiner 
is requested to offer an opinion as to 
whether it is at least as likely as not 
that the veteran:  (1) has a current back 
disorder; (2) if he does, is it at least 
as likely as not that the current 
disorder is related to any injury noted 
in service.  Any and all opinions 
expressed must be supported by a complete 
rationale.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.

6.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for a back disorder.  
If the determination remains unfavorable 
to the veteran, the RO should issue a 
supplemental statement of the case and 
provide an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 



